          Case 1:20-cv-01566-TJK Document 24 Filed 08/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CITY OF CHICAGO,

                 Plaintiff,

         vs.                                                  Case No. 1:20-cv-1566 (TJK)

 ALEX M. AZAR, II, in his official capacity
    as Secretary of the United States
    Department of Health and Human
    Services, et al.,

                 Defendants.


                 JOINT MOTION TO FILE ADMINISTRATIVE RECORD

        Pursuant to Local Rule 7(n), the parties hereby jointly move to file the administrative

record (attached to this filing) in lieu of a joint appendix. Local Rule 7(n)(1) directs the parties to

“provide the Court with an appendix containing copies of those portions of the administrative

record that are cited or otherwise relied upon” in the parties’ briefs. It also provides that,

“[u]nless so requested by the Court, the entire administrative record shall not be filed with the

Court.” However, the administrative record in this case is not particularly voluminous, and the

parties have cited to nearly all of the record in their briefs. For that reason, the parties believe

that it will be more efficient and conducive to this Court’s review to simply file the

administrative record. However, the parties will promptly file an appendix containing only the

cited portions of the record, should the Court deem it preferable.




                                                   1
        Case 1:20-cv-01566-TJK Document 24 Filed 08/06/20 Page 2 of 2




Dated: August 6, 2020                     Respectfully submitted,

                                          /s/ John T. Lewis              -
                                          John T. Lewis (D.C. Bar No. 1033826)
                                          Robin F. Thurston (D.C. Bar No. 1531399)
                                          Benjamin Seel (D.C. Bar No. 1035286)
                                          Sean A. Lev (D.C. Bar No. 449936)
                                          Democracy Forward Foundation
                                          1333 H Street NW
                                          Washington, DC 20005
                                          (202) 448-9090
                                          jlewis@democracyforward.org
                                          rthurston@democracyforward.org
                                          bseel@democracyforward.org
                                          slev@democracyforward.org

                                          Mark A. Flessner
                                          Stephen J. Kane
                                          Rebecca Hirsch
                                          Affirmative Litigation Division
                                          City of Chicago Department of Law
                                          121 N. LaSalle St., Room 600
                                          Chicago, IL 60602
                                          mark.flessner@cityofchicago.org
                                          stephen.kane@cityofchicago.org
                                          rebecca.hirsch2@cityofchicago.org

                                          Counsel for Plaintiff

                                          ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          ERIC BECKENHAUER
                                          Assistant Director, Federal Programs Branch

                                          /s/ Amy E. Powell (with consent)
                                          AMY E. POWELL
                                          Senior Trial Counsel, Federal Programs Branch
                                          Civil Division, Department of Justice
                                          c/o U.S. Attorney’s Office
                                          150 Fayetteville St., Suite 2100
                                          Raleigh, NC 27601
                                          Phone: 919-856-4013
                                          Email: amy.powell@usdoj.gov

                                          Counsel for Defendants

                                      2
